Citation Nr: 1625274	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for onychomycosis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1977 to December 1990, January 1991 to September 1991, October 2001 to December 2001, July 2002 to November 2002, and January 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for tinea pedis, onychomycosis, and allergic rhinitis are addressed in the REMAND portion of the decision below and  are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a bilateral hearing loss disability for VA disability compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by February 2009 and August 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA audio examination in September 2009.  The Veteran has not argued, and the record does not reflect, that the September 2009 examination is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) , such as hearing loss, is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities such as hearing loss are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's multiple DD Form 214's reflect that he spent time as a Field Artillery Officer, among a variety of military occupational specialties.  The Veteran's service is clearly consistent with in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Despite the Veteran's complaints of bilateral hearing loss, the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for VA disability benefits purposes at any time.  The Veteran filed his service connection claim in January 2009.  His September 2009 VA examination revealed Maryland CNC speech recognition score of 100 percent bilaterally.  The examiner reported that the air conduction study performed was better than the bone conduction study to reflect the Veteran's hearing loss.  Pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
20
0
10
LEFT
35
10
15
10
15

The Board does note that results from the Veteran's December 2006 retirement examination documented a pure tone threshold of 40 at 500HZ for the right ear.  Additional audiological evaluations in service do not show a hearing loss disability.  Furthermore, the September 2009 VA examination during the pendency of the claim shows that the Veteran does not have sufficient hearing loss in either ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385  to be considered a disability by VA.  See Brammer, supra.  The Board acknowledges the Veteran's noise exposure during service and his assertions that this noise exposure caused his bilateral hearing loss.  Nonetheless, the Board notes that, despite the Veteran's complaints and the single in-service documentation of a pure tone threshold of 40 at 500HZ for the right ear, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear during the pendency of the claim.  Clearly the Veteran is competent to report a decrease in hearing acuity.  However, the results of the audiometric examination are controlling.  Furthermore, in the absence of disability, the issue cannot be considered under 38 U.S.C.A. § 1117.

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The record indicates that the Veteran was scheduled for VA examinations regarding his service connection claims for tinea pedis, onychomycosis, and allergic rhinitis.  The Veteran failed to attend these examinations.  However, the Board accepts the March 2013 statement that he missed his examinations due to a work obligation as good cause for his failure to report.  38 C.F.R. § 3.655.  As a result, the Veteran should be rescheduled for appropriate examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine if the Veteran currently has tinea pedis, onychomycosis, and allergic rhinitis.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. A complete rationale should accompany each opinion provided.
2.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

3.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


